DETAILED ACTION

The applicant amended claims 1-4, 8, 9, 12-14, 19, and 25-27 in the amendment received on 12-23-2020.

The applicant added claims 28 in the amendment received on 12-23-2020.

The claims 1-5, 7-9, 12-17, 19, 20, and 23-28 are pending.

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Applicant's arguments with respect to claims 1-5, 7-9, 12-17, 19, 20, and 23-28 have been considered but are moot in view of the new ground(s) of rejection. 

A.  Applicant's argument with respect to claims 1-5, 7-9, 12-17, 19, 20, and 23-28, are based on newly amended matter and are addressed in the rejection below.  

B. which respect to applicants argument regarding “substantially equalized” the examiner is maintaining this objection because the term 

Claim Objections

Claims 5, 11, 15, 18 and 22 are objected to because of the following informalities:  

“substantially equalize” in claim 5 line 3 renders the claim indefinite because  the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what substantially means;

“substantially equalize” in claim 15 line 3 renders the claim indefinite because  the specification does not provide a standard for 

Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8 and 19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, and 7 of copending Application No. 13997529.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons. 
Claims 1, 6, and 7 of Patent Application No. 13997529 contain(s) every element of claim 1, 8 and 19 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 2, 4-5, 7-12 and 14-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kings et al. (WO 2010/112855) in view of Steinberg et al. (US 20040136324 A1) in view of Hildebrand (US 20120144038 A1).

With respect to claim 1, Kings teaches a plurality of network segments, each of the plurality of network segment comprising a segment management module, one or more routers and a plurality of  communications links the communications links connecting each router to one or more other routers and a global network management module, the global network management module being in communication with a network management database, (i.e., page 3, lines 11-24 teaches network segments, management modules, communication links, routers, network management database, global network management module). Kings teaches wherein, in operation, the global network management module: a) analyze performance reports and network loading data received from one or more of the segment management modules, (i.e., page 4, lines 29-34 and page 5, lines 1-4 teaches analyses information received including performance reports and network load reports).  Kings teaches determine the probability that a traffic event will occur, the probability being determined, based on information from one or more sources other than the segment management modules, (i.e., page 4, lines 29-34  teaches predicting a fault event may occur based on information from databases; page 5, lines 1-4 teaches probability of event). Kings teaches the traffic event being unforeseeable based on the performance reports and network loading data analyzed in (a), (i.e., page 4, lines 29-34  teaches predicting a fault or atypical event may occur based on information from databases this also is comparing performance reports and network loading data with historical information in order to predict events that would be unforeseen without the comparison and page 5, lines 1-4 teaches probability of event).  Kings teaches predicting the occurrence of the traffic event based on the probability determined in (b), (i.e., page 4, lines 29-34  teaches predicting a fault or atypical event may occur based on information from databases this also is comparing performance reports and network loading data with historical information in order to predict events that would be unforeseen without the comparison and page 5, lines 1-4 teaches probability of event).  Kings teaches in accordance with the analysis of the performance reports and network loading data received in (a) and the traffic even predicted in (c) preconfigure the communications network to meet the quality of service requirements associated with the predicted tragic event in response to a decision that the traffic event will occur, the network preconfiguration occurring before the occurrence of the traffic event, (i.e., page 4, lines 29-34 and page 5, lines 1-4 teaches remedial action before event occurs.; see page 5, lines 6-19 teaches configuring before the event occurs or preconfigure).  Kings discloses the claimed subject matter as discussed above except wherein the communication network is configured as a segmented network.  However, Steinberg teaches wherein the communication network is configured as a segmented network, (i.e., section 0013 teaches segmented network) in order to provides for path optimization for routing of a communication session in a network having a plurality of core networks coupled to a plurality of access networks (abstract). Therefore, based on Kings in view of Steinberg, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Steinberg to the system of Kings in order to provides for path optimization for routing of a communication session in a network having a plurality of core networks coupled to a plurality of access networks.  King and Steinberg disclose the claimed subject matter as discussed above except the traffic event being an event that is expected to result in an increase in traffic.  Hildebrand the traffic event being an event that is expected to result in an increase in traffic, (i.e., section 0037 teaches predictive algorithms to deal with increase in network traffic) in order to predict network activity associated with the network event (abstract).  Therefore, based on King in view of Steinberg in view of Hildebrand, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Hildebrand to the system of King and Steinberg in order to predict network activity associated with the network event.   
With respect to claim 2, Kings teaches wherein, in use, the global network management module is configured to reconfigure the communications network in accordance with the characteristics of the traffic that will be generated by the traffic event, (i.e., page 3 lines 26-34 and page 4 lines 4-6 teaches reconfigures network based on traffic see also page 4, lines 29-34 and page 5, lines 1-4). With respect to claim 4, Kings teaches wherein the preconfiguration of the communications network comprises re-routing existing network traffic to other communications links in order to leave one or more communications links that are substantially unloaded in order to be able to carry the traffic that will be generated by the traffic event, (i.e., page 3 lines 26-34 and page 4 lines 4-6 teaches reconfigures network based on traffic see also page 4, lines 29-34 and page 5, lines 1-4). With respect to claim 5, Kings teaches wherein the preconfiguration of the communications network comprises re-routing existing network traffic to other communications links to substantially equalize the traffic carried by each of the plurality of communications links, (i.e., page 3 lines 26-34 and page 4 lines 4-6 teaches reconfigures network based on traffic see also page 4, lines 29-34 and page 5, lines 1-4). With respect to claim 7, Kings teaches wherein the communications network further comprises one or more supervisory management modules, wherein each of the network segment management modules is uniquely associated with one of the supervisory management modules and (a) further comprises analyzing information received from one or more supervisory management modules, (i.e., page 3, lines 11-24 teaches network management; page 4 lines 15-27 teaches management see also page 14 lines 20-27; page 3, lines 11-24 teaches network segments, management modules, communication links, routers, network management database, global network management module). With respect to claim 8, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. the limitations of claim 9 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. 

With respect to claim 12, the limitations of claim 12 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis. 

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis. 

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis. 

With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 10 above, and the claim is rejected on that basis.

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis. 

With respect to claim 23, King teaches variations in the characteristics over time, (i.e.,  page 6 first paragraph teaches that some events characteristics are over a period of time). King discloses the claimed subject matter as discussed above except wherein the characteristics of the traffic comprise the volume of traffic.  However, Steinberg teaches wherein the characteristics of the traffic comprise the volume of traffic, (i.e., section 0033 teaches volume or amount of data).  Therefore, the limitations of claim 23 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 24, Steinberg further teaches wherein the characteristics of the traffic comprise the volume of traffic and the volume of traffic associated with different service types, (i.e., section 0033 teaches volume or amount of data).  Therefore, the limitations of claim 24 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 25, King teaches wherein repeated performance of (a) through (d) results in fewer interventions than would occur in a scenario in which only the performance reports and the network loading data are taken into account, (i.e., page 5, second paragraph teaches repetition; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and 

With respect to claim 26, the limitations of claim 26 are rejected in the analysis of claim 23 above, and the claim is rejected on that basis.

With respect to claim 27, the limitations of claim 26 are rejected in the analysis of claim 25 above, and the claim is rejected on that basis.

With respect to claim 25, Hildebrand further teaches wherein the characteristics of the traffic comprises the volume of traffic, as we as the volume of traffic associated with different service types, (i.e., section 0023 teaches amount or volume of traffic for each source or service type).  Therefore, the limitations of claim 25 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.


Claim 3 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kings et al. (WO 2010/112855) in view of Steinberg et al. (US 20040136324 A1) in view of Hildebrand (US 20120144038 A1) and further in view of Levy et al. (US 20030179703 A1).

wherein, in use, the global network management module is configured to reconfigure the communications network in accordance with quality of service measures that relate to the traffic that will be generated by the traffic event.   However, Levy teaches wherein, in use, the global network management module is configured to reconfigure the communications network in accordance with quality of service measures that relate to the traffic that will be generated by the traffic event, (i.e., section 0025-0026 teaches quality of service; section 0072 and 0081 teaches changing traffic loads based on quality of service) in order to generate configuration updates (abstract).  Therefore, based on Kings in view of Steinberg in view of Hildebrand and further in view of Levy, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Levy to the system of Kings, Steinberg, and Hildebrand in order to generate configuration updates. 

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL MESA
Examiner
Art Unit 2447

/J. M./
Joel Mesa
02-22-2021
Examiner, Art Unit 2447

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447